                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

ERIC SCHILLING, BLAINE KROHN,
and ERIK SINCLAIR, on behalf of
themselves and others similarly situated,

                             Plaintiffs,                                    ORDER
       v.
                                                                         16-cv-202-wmc
PGA INC.,

                             Defendant.


       In response to the court’s October 18, 2019, order, the parties filed a joint response,

clarifying that they intended for only Rule 23 class members to retain their FLSA claim

and submitted a modified, unsigned settlement agreement with updated attachments.

(Dkt. #161.) While the court appreciates the parties’ prompt response, the settlement

agreement itself requires that any modifications must be “signed by the party again whom

enforcement is sought.” (Settlement Agreement (dkt. #157-1) ¶ 11.) As such, the court

will require the parties to submit a modification with the required signatures by the parties

before preliminarily approving the settlement.

       The court also notes that the parties filed a revised notice, explaining that those

individuals who did not opt in to the FLSA collective action have retained their FLSA

claims. So far, so good, but the proposed amended notice also states, “You should note,

however, that you may be barred by claim preclusion from bringing your own claim for

overtime pay against PGA for the time period between March 31, 2014 through September

16, 2019, if the Court approves the settlement.” (Revised Not. (dkt. #161-1) 18.) In

their joint response, the parties cite U.S. ex rel. Chovanec v. Apria Healthcare Grp. Inc., 606

F.3d 361 (7th Cir. 2010), for support. However, that case simply cites the well-recognized
proposition that “if the action is related to and based on the facts of an earlier suit, then it

often cannot be refiled—for, once the initial suit is resolved and a judgment entered (on

the merits or by settlement), the doctrine of claim preclusion may block any later

litigation.” Id. at 362.

       Here, however, the parties agree that the individuals who did not opt into the FLSA

collective action have not waived that claim, and, therefore, as the parties correctly stated

in the notice previously provided, those who did not opt in to the FLSA collective action

are not bound by the settlement or judgment of that claim. As such, the court will not

approve a notice that states that FLSA claims may be barred by claim preclusion, though

perhaps it would be reasonable to inform these Rule 23 class members that their FLSA

claims (or at least some portion of them) may be time-barred. In amending the notice, the

parties should also amend the language on the first page under the heading “Your Legal

Rights And Options In This Settlement” to clarify that individuals who are only Rule 23

class members are not releasing their FLSA claims.

       Once the parties address these concerns, the court will be prepared to issue an order

preliminarily approving the settlement. The court awaits the parties’ response.

       Entered this 23rd day of October, 2019.

                                            BY THE COURT:

                                            /s/
                                            __________________________________
                                            WILLIAM M. CONLEY
                                            District Judge




                                               2
